         Case 6:05-cr-10150-JTM Document 33 Filed 10/02/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                              No. 05-10150-01-JTM

DAMIEN VEAZEY,
           Defendant.




                            MEMORANDUM AND ORDER


       Defendant Damien R. Veazey was sentenced on February 8, 2006 for Possession

of Methamphetamine with Intent to Distribute, Felon in Possession of a Firearm and

Possession of Cocaine with Intent to Distribute, in violation of 18 U.S.C. § 992(g)(1), and

21 U.S.C. § 841. He had criminal history is a category IV and had a guideline range of

188-235 months, and was sentenced to fifteen years imprisonment, followed by 4 years

of supervised release. (Dkt. 27). He began his supervised release on August 14, 2018.

       Having finished half of the supervised release, Veazey has now moves pro se for

a termination of supervision. The evidence from the record indicates that Veazey has

not had any positive urine samples (including his most recent one on June 29, 2020.

According to United States Probation Office, Veazey has been in compliance with the

terms of supervision, has maintained a stable residence and continues his employment

at Cornejo and Sons as a Dump Truck Driver.
         Case 6:05-cr-10150-JTM Document 33 Filed 10/02/20 Page 2 of 2




       The United States does not object to the defendant’s motion.

       A district court has authority to “terminate a term of supervised release and

discharge the defendant released at any time after the expiration of one year of

supervised release,” if it considers the factors in § 3553(a) and the release is in the

“interest of justice.” 18 U.S.C. § 3583(e)(1); United States v. Begay, 631 F.3d 1168, 1171–72

(10th Cir. 2011). The court has “broad discretion” to grant or deny termination of

supervised release. Rhodes v. Judiscak, 676 F.3d 931, 933-34 (10th Cir. 2012). Given the

relative age of the defendant’s prior convictions and his success while on release, the

court concludes that the defendant’s supervision properly may be terminated.

       IT IS ACCORDINGLY ORDERED, this day of October, 2020, that the defendant’s

Motion to Terminate (Dkt. 32) is hereby granted.




                                          J. Thomas Marten
                                          J. Thomas Marten, Judge




                                             2
